DETAILED ACTION
	This rejection is in response to application filed on  02/05/2021.
	Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed for Application No. GB2001999.8 filed on 02/13/2020.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “on receiving an indication that order preparation has commenced at one of the plurality of order fulfilment devices, cause removal of the indication of the order preparation time from the remaining plurality of order fulfilment devices” rendering said claim indefinite because it is unclear what is being performed. It is clear that the removal of the indication is not by a potential infringer, but merely the causing of the removal. But what does that entail? When is removal of indication “caused”? How is it “caused”? What is the scope?  
There is insufficient antecedent basis for the following limitations in 
Claim 3 recites “the remaining plurality of order fulfilment devices.” 
	Claim 4 recites “a specified collection time; a specified delay; an indication of a mobile device of a collecting user connecting to a local communication network of an order collection point; location information of a mobile device of a collecting user.”
	Claim 8 recites “the calculated order preparation initiation time”
Claim 10 recites “a collecting user”
All dependent claims inherit same deficiencies as claims they depend on. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-18 are directed to an apparatus, claim 19 is directed to a method, and claim 20 is directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a method for scheduling orders, in the following limitations:
receive, via an input, data indicative of a fresh goods order…, the fresh goods order indicating one or more items each having an associated preparation time;
 receive, via an input, data indicative of a collection time at which the fresh goods order is to be collected; 
calculate an order preparation initiation time at which preparation of the fresh goods order is to commence, in dependence on the associated preparation time of each of the one or more items, and the collection time; and 
provide, via an output, data indicative of the order preparation initiation time.
The above-recited limitations set forth an arrangement to schedule orders.  This arrangement amounts to certain methods of organizing human activity associated with sales activities and commercial interactions involving receiving orders, calculating order preparation time and order start times in order to output an order start time.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
from an external ordering device (1, 4, 12, 18, 19, 20)
order fulfillment device (2-3, 18);
memory device (17);
mobile device (4);
a computer implemented method (19);
a non-transitory computer readable storage medium storing machine-readable instructions that, when executed by a computer, cause the computer to: (20).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
from an external ordering device (1, 4, 12, 18, 19, 20)
order fulfillment device (2-3, 18);
memory device (17);
mobile device (4);
a computer implemented method (19);
a non-transitory computer readable storage medium storing machine-readable instructions that, when executed by a computer, cause the computer to: (20).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (WO 2015006649 A1, hereinafter “Chan”).

Regarding claims 1, 19 and 20 
Fox disclose a control apparatus configured to: 
receive, via an input, data indicative of a fresh goods order from an external ordering device, the fresh goods order indicating one or more items each having an associated preparation time (Chan, [0002]: accept order from customer via device including preparation completion time for order; [0026]: customer orders a pizza with completed baking time schedule; [0031]: preparation times; [0034]: differences in preparation times for the respective foods); 
receive, via an input, data indicative of a collection time at which the fresh goods order is to be collected (Chan, [0029]: delivery of an order may be made by customer pickup at the location of the automated cooking system. In this scenario, a delivery time may be determined ); 
calculate an order preparation initiation time at which preparation of the fresh goods order is to commence, in dependence on the associated preparation time of each of the one or more items, and the collection time; and provide, via an output, data indicative of the order preparation initiation time (Chan, [0033]:  schedule a preparation start time of an order by predicting an overall preparation time; [0031]: updated delivery time schedules preparation completion time also scheduling preparation start time; [0032]: provide notification that order has begun preparation; [0046]:  orders are prepared by the automated cooking device based on the start times).  


Regarding claim 2 
Chan discloses the control apparatus of claim 1, wherein the control apparatus is configured to provide the data indicative of the order preparation time to an order fulfilment device configured to allow the fresh goods order to be prepared for collection from an order collection point (Chan, [0003]: scheduling a preparation completion time of the order based on the delivery time, and instructing the automated cooking device to prepare the order based on the scheduled completion time of the order; [0018]:  cooking device to receive remote orders from customers and to control the order preparation process and schedule the order while taking into consideration other orders, and may cause the order to be prepared such that it is cooked and maintained at a desired temperature/kept warm until delivery, or such that the order is prepared in a just-in-time basis).  


Regarding claim 3 
Chan discloses the control apparatus of claim 2, wherein the control apparatus is configured to provide the data indicative of the order preparation time to a plurality of order fulfilment devices, and, on receiving an indication that order preparation has commenced at one of the plurality of order fulfilment devices, cause removal of the indication of the order preparation time from the remaining plurality of order fulfilment devices (Chan, [0019] and [0038]:  automated cooking device further includes devices for accepting payment and for interacting with a customer; [0032]: provide notification that order has begun preparation; [0046]:  orders are prepared by the automated cooking device based on the start times; [0037]: where scheduling module 216 schedules the preparation completion time of an order, preparation module 218 may adjust by shortening the preparation process of an order in order to achieve the scheduled preparation completion time).
  


Regarding claim 4 
Chan discloses the control apparatus of claim 1, wherein the collection time is based on a calculation factor comprising at least one of: a specified collection time; a specified delay; an indication of a mobile device of a collecting user connecting to a local communication network of an order collection point; location information of a mobile device of a collecting user; and semantic information acquired from at least one application of the external ordering device (Chan, [0027]: scheduling module 216, may include a customer wait time to accommodate expected business delays, payment/order processing delays, the scheduled or anticipated presence of other customer orders needing processing, or other delays; [0029]: a delivery time may be determined by scheduling module 216 based on a transit time from the customer to the automated cooking system based on customer location; [0031]: a customer's location may be updated and automatically or manually transmitted to the automated cooking system by the customer's device or an application on the device (e.g., mobile phone); [0036]: The location of the customer may be an updated/current location may be based on a previously received location from a previous order; [0023]:  Processing circuit 200 may also format data for output via output 204 to notifications and warnings to be transmitted to a customer; [0039]).
  


Regarding claim 5 
The control apparatus of claim 4, wherein the calculation factor comprises the semantic information, and wherein the semantic information comprises at least one of: an item history of items in the fresh goods order; a history of previous order collection times; and a history of previously used order collection point locations (Chan, [0036]: The location of the customer based on a previously received location from a previous order; [0029]: a delivery time may be determined by scheduling module 216 based on a transit time from the customer location to the automated cooking system).


Regarding claim 6 
Chan discloses the control apparatus of claims 4, wherein the calculation factor comprises the semantic information, and wherein the semantic information is acquired from a scheduling application, the semantic information comprising at least one of: an appointment time; an appointment location; and an appointment fulfilment status (Chan , [0026]: customer requests a delivery time and delivery location used to calculate preparation completion time; [0032]: order status; [0033]: order delay status adjusts time for preparation and delivery).  


Regarding claim 7 
Chan discloses the control apparatus of claim 4, wherein the calculation factor comprises the semantic information, and wherein the semantic information comprises determining a direction of travel of the collecting user (Chan, [0029]: a delivery time may be determined by scheduling module 216 based on a transit time from the customer to the automated cooking system; [0030]: estimate transit time based on customer location and obtain an optimized route between customer locations for preparation completion time).

  
Regarding claim 8 
Chan discloses the control apparatus of claim 4, configured to dynamically update the calculated order preparation initiation time when the calculation factor is updated (Chan, [0031]: modify preparation start time based on updated preparation completion time and delivery time).
  


Regarding claim 9
Chan discloses the control apparatus of claim 4, wherein the calculation factor comprises the location information, the location information to be used with a geofence to calculate the collection time, wherein the geofence indicates a distance to travel to the order collection point in a time equal to the order preparation initiation time of the fresh goods order (Chan, [0029]: , a delivery time may be determined by scheduling module 216 based on a transit time from the customer to the automated cooking system using GPS coordinates of customer and traffic/mapping service provider; [0031]: GPS navigator; [0033]: The preparation start time may be delayed from the reception time of the order so as to match a desired preparation completion time).  


Regarding claim 12 
Chan discloses the control apparatus of claim 1, configured to transmit via an output, to the external ordering device, data indicative of a fresh goods order update when at least one of: the calculation of the order preparation initiation time is complete; the collection time is updated; or the indication of the order preparation initiation time has been provided (Chan, [0031]: updated delivery time schedules preparation completion time also scheduling preparation start time; [0032]: provide notification that order has begun preparation; [0046]:  orders are prepared by the automated cooking device based on the start times).
 

Regarding claim 17 
Chan discloses the control apparatus of claim 1, wherein the associated preparation time of each of the one of more items is stored on at least one memory device (Chan , [0021]: memory stores order related data; [0025]: memory receives schedule of orders).  


Regarding claim 18 
Chan discloses the control apparatus of claim 1, wherein the data indicative of the order preparation initiation time is provided to one or more of: an order fulfilment device; an order collection point; and the external ordering device (Chan, [0033]:  schedule a preparation start time of an order by predicting an overall preparation time; [0031]: updated delivery time schedules preparation completion time also scheduling preparation start time; [0032]: provide notification that order has begun preparation; [0046]:  orders are prepared by the automated cooking device based on the start times).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claim 1 above, and further in view of Davidson (US Pub. No. 2015/0198451 A1, hereinafter “Davidson”)
Regarding claim 10 
Chan discloses the control apparatus of claim 9, except for  
wherein the distance to travel to the order collection point from the geofence is determined using a calculated speed of travel of a collecting user, wherein the speed of travel is one or more of: determined according to a mode of transport of the collecting user; determined using a time averaged rate of change of the collection user location; and determined according to a predetermined route to the order collection point.
However, Davidson teaches that it is known to include:
wherein the distance to travel to the order collection point from the geofence is determined using a calculated speed of travel of a collecting user, wherein the speed of travel is one or more of: determined according to a mode of transport of the collecting user; determined using a time averaged rate of change of the collection user location; and determined according to a predetermined route to the order collection point (Davidson, [0008]: determine distance traveled and average speed for traveling from the origin location to the end location; [0079]: vehicle speed; [0105]: (a) a vehicle moving into a geo-fenced area and a vehicle traveling onto a predefined route (e.g., a GPS-based road route); [0106]: vehicle distance from a predefined path (e.g., threshold value for feet from a known road, vehicle route, or other GPS-based geographic location).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Chan with Davidson to include the aforementioned limitations since such a modification would be predictable. Specifically, Chan would continue to teach customer transit to pickup order except that now distance of travel and speed is determined according to the teachings of Davidson in order to determine speed and travel time. This is a predictable result of the combination. (Davidson, [0002-0003]).

Claim(s)  11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claim 1 above, and further in view of Fox (US Pub. No. 20170018041A1, hereinafter “Fox”).

Regarding claim 11 
Chan discloses the control apparatus of claim 1, except for: 
wherein: the collection time is indicated to be as soon as possible following receipt of the fresh goods order; and the order preparation initiation time is determined to be the time of receipt of the fresh goods order.  
However, Fox teaches that it is known to include:
wherein: the collection time is indicated to be as soon as possible following receipt of the fresh goods order; and the order preparation initiation time is determined to be the time of receipt of the fresh goods order (Fox, [0016]: indicate pickup time as soon as possible; [0077]:ASAP as current time now; [0113]: if order is defined as ASAP system will start with order; [0197]:if indicate pickup ASAP then staff works on catering at time of order).  
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Chan to include the aforementioned limitations since such a modification would be predictable. Specifically, Chan would continue to teach collection time except that now collection time is indicated to be as soon as possible according to the teachings of Fox in order to increase reliable expectation of order completion. This is a predictable result of the combination. (Fox, [0005-0006]).


Regarding claim 13 
Chan discloses the control apparatus of claim 1, except for:
configured to update the fresh goods order by: receiving a removal indication that one or more items are removed from the fresh goods order; determining that the removal indication has been received before the indication of the order preparation initiation time associated with the removed one or more items has been provided; and removing the one or more items from the fresh goods order.
However, Fox teaches that it is known to include:
configured to update the fresh goods order by: receiving a removal indication that one or more items are removed from the fresh goods order; determining that the removal indication has been received before the indication of the order preparation initiation time associated with the removed one or more items has been provided; and removing the one or more items from the fresh goods order (Fox, [0017-0018]: indication to shorten Wait Time, remove the highlighted item(s) below where removing item from order modifies the order which is continuously updated).


Regarding claim 14 
Chan discloses the control apparatus of claim 13, except for:
wherein the control apparatus is configured to, following the one or more of removal or addition of the one or more items from the fresh goods order: re-calculate the order preparation initiation time of each of the fresh goods order in dependence on the preparation time of each of the one or more items, and the collection time; and provide, via the output, data indicative of the updated order preparation initiation time. 
However, Fox teaches that it is known to include:
 wherein the control apparatus is configured to, following the one or more of removal or addition of the one or more items from the fresh goods order: re-calculate the order preparation initiation time of each of the fresh goods order in dependence on the preparation time of each of the one or more items, and the collection time; and provide, via the output, data indicative of the updated order preparation initiation time (Fox, [0017-0018]: removing item from order removes wait time from order and display amount of wait time that can be removed). 


Regarding claim 15 
Chan discloses the control apparatus of claim 1, except for:
configured to update the fresh goods order by: receiving an addition indication that one or more items are added to the fresh goods order; calculating a new collection time based on an associated preparation time of the added one of more items; comparing the new collection time with the current collection time; and if the new collection time is before the current collection time, adding the one or more items from the fresh goods order.  
However, Fox teaches that it is known to include:
configured to update the fresh goods order by: receiving an addition indication that one or more items are added to the fresh goods order; calculating a new collection time based on an associated preparation time of the added one of more items; comparing the new collection time with the current collection time; and if the new collection time is before the current collection time, adding the one or more items from the fresh goods order  (Fox, [0017-0018]: edit order by removing pizza and adding new item (e.g. hamburger) to shorten preparation time; [0039]: adjust certain timing variables based on current in-unit conditions to decrease wait times displayed to guests currently ordering).


Regarding claim 16 
Chan discloses the control apparatus of claim 15, wherein, if the new collection time is after the current collection time, the control apparatus is configured to: 20Attorney Docket No. 006593-02805US ITW 68572 transmit a notification that the one or more items cannot be added to the fresh goods order (Fox,
[0186]: delivery add more collection time vs pickup; [0189]: item adds more time to wait time and customer is notified; [0342]: Scheduling take-out orders and delivery orders).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Belke (US Pub. No. 2019/0378202 A1) related to accelerating delivery of goods with time based scheduling of preparation of orders and non-patent literature related to order management in smart restaurant as Reference-U on PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684